
	

113 HRES 94 IH: Expressing the sense of the House of Representatives regarding women’s health and economic security.
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Ms. Schakowsky
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and the
			 Workforce and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding women’s health and economic
		  security.
	
	
		Whereas improving the health and well-being of women is a
			 stated goal of Healthy People 2020, the comprehensive, nationwide health
			 promotion and disease prevention agenda launched by the United States
			 Department of Health and Human Services;
		Whereas older women and women with disabilities rely on
			 Medicare and low-income women rely on Medicaid for affordable, quality health
			 care;
		Whereas access to comprehensive reproductive health care
			 is critical to improving the health and well-being of women;
		Whereas uninsured women are 3 times less likely to have
			 had a Pap test in the last 3 years, with a 60 percent greater risk of
			 late-stage cervical cancer diagnosis;
		Whereas 50 percent of uninsured women do not have a
			 regular doctor compared to 11 percent of insured women;
		Whereas significant racial and ethnic disparities exist in
			 women’s health, particularly in maternal mortality, infant mortality, and
			 incidence of premature or low birth weight births;
		Whereas lesbian, gay, bisexual, and transgender (LGBT)
			 women have unique health care needs and confront a unique set of disparities in
			 the current health care system;
		Whereas pregnant women are often excluded from research
			 studies violating the ethical principle of justice;
		Whereas federally funded research is a critical component
			 to understanding health conditions in women across the life span, and has led
			 to many scientific breakthroughs that have been become clinical standards of
			 care;
		Whereas about half of pregnancies are unintended, though
			 preventing unintended pregnancies benefits child health, maternal health, and
			 the health and well-being of families and society as a whole;
		Whereas there are continued efforts to defund or eliminate
			 family planning programs, even though they are proven to reduce unintended
			 pregnancies and reduce the need for abortions;
		Whereas the Medicaid program covers 71 percent of publicly
			 funded family planning services and over 40 percent of all United States births
			 and the Title X Family Planning program serves over 5,000,000 low-income men
			 and women a year who often do not have insurance or qualify for
			 Medicaid;
		Whereas there have been numerous attempts, both legal and
			 legislative, to allow insurance companies and employers with personal religious
			 or moral objections to deny women the Affordable Care Act preventive services
			 benefit requiring coverage for all FDA approved contraceptive methods, despite
			 the fact that such services are based on a foundation of scientific, medical
			 evidence supporting the effectiveness of preventive services;
		Whereas over-the-counter emergency contraception is not
			 available to all women, even though the American College of Obstetricians and
			 Gynecologists and the American Academy of Pediatrics recommend increased access
			 to emergency contraception, without an age restriction, as a back-up birth
			 control option, as research shows it prevents unintended pregnancies and
			 reduces the need for abortion;
		Whereas a lack of adequate prenatal care increases the
			 risks of having low birth-weight or preterm babies, neonatal mortality, infant
			 mortality, and maternal mortality;
		Whereas preterm births alone costs the United States
			 health care system $26,000,000,000 annually;
		Whereas many women lack access to comprehensive,
			 affordable insurance coverage, even though all women should have this for all
			 pregnancy-related care, including prenatal care, miscarriage management, family
			 planning services, abortion, labor and delivery services, and postnatal
			 care;
		Whereas in 2012, State legislatures passed 43 laws in 19
			 States to restrict access to abortion, the second-highest number of such
			 measures passed in a single year;
		Whereas efforts have been made to ban Graduate Medical
			 Education funding from going towards abortion training, even though the
			 Accreditation Council for Graduate Medical Education (ACGME) standards
			 stipulate that programs in obstetrics and gynecology must have an established
			 curriculum for family planning and managing complications of abortions, and
			 must provide the opportunity for direct procedural training in abortions for
			 those residents who desire it;
		Whereas legislators have attempted to inappropriately
			 interfere with the patient-physician relationship, often to satisfy political
			 agendas without regard to established, evidence-based guidelines for
			 care;
		Whereas this type of interference can inhibit open and
			 honest communication between patients and providers and also jeopardize patient
			 safety;
		Whereas exposure to environmental toxicants has the
			 potential to impact the health of women, and the health of future
			 generations;
		Whereas intimate partner violence affects 1,500,000 women
			 each year and 324,000 pregnant women each year; the direct effects can include
			 miscarriage and fetal injury or death, and the indirect effects can include
			 delayed prenatal care, smoking, and drug and alcohol abuse;
		Whereas there is a known link between intimate partner
			 violence and reproductive coercion, which occurs whenever a partner tries to
			 stop a woman from making her own decisions about pregnancy, such as interfering
			 with contraception use, forcing sex, or pressuring her to continue or end a
			 pregnancy;
		Whereas a woman must be supported not only in the decision
			 to carry a pregnancy to term, but be empowered to navigate the complexities of
			 parenthood including the role as primary, and in some cases the sole
			 breadwinner, active caregiver, employee trying to fulfill their job
			 responsibilities, and primary health care decision maker within the
			 family;
		Whereas 80 percent of all caregivers are women, and
			 approximately half of those women provide care and support for both children
			 under the age of 18 and an older relative, and make health care decisions for
			 at least one other person in the household besides themselves;
		Whereas women are now the sole breadwinners or
			 co-breadwinners in the majority of United States households;
		Whereas the lack of pay equity forces women to choose
			 between necessities for their family, like food, shelter, and clothing, and
			 critical health care needs for family members in the home;
		Whereas 43 percent of working women lack the workplace
			 flexibility or have family friendly workplace policies that ensure that they
			 can provide for their family during medical emergencies, effectively use the
			 preventative health care services available to them and their dependents, and
			 stay in the workforce as long as necessary to provide financial stability for
			 their family;
		Whereas less than half of working women have access to any
			 paid parental leave, while paid leave after the birth of a child leads to
			 better health outcomes, higher rates of breastfeeding and for longer duration,
			 and better maternal employment outcomes and higher wages;
		Whereas more than 40 percent of working women do not have
			 a single earned sick day to care for themselves or their family;
		Whereas the Pregnancy Discrimination Act prevents
			 discrimination of pregnant women in the workplace, yet many women still face
			 pregnancy discrimination, such as being denied requests for reasonable
			 workplace accommodations to continue working while pregnant; and
		Whereas women rely on Social Security for a larger share
			 of their retirement income including 23 percent of older women who rely on
			 Social Security for 100 percent of their income: Now, therefore, be it
		
	
		That the House of Representatives
			 supports efforts to—
			(1)make improving women’s health a priority in
			 the 113th Congress;
			(2)ensure that all
			 women have access to the best available, scientifically based health
			 care;
			(3)ensure that women
			 have access to safe childbearing, with resources available to reduce maternal
			 and infant morbidity and mortality;
			(4)ensure that women
			 have the autonomy to decide whether to have children, the number and spacing of
			 their children, and to have medically accurate information, education, and
			 access to health services to make these decisions;
			(5)ensure that women have access to affordable
			 insurance coverage for all of their pregnancy-related health care needs,
			 including contraception and abortion, as well as for their general health care
			 needs including coverage through Medicare, Medicaid, and the Affordable Care
			 Act;
			(6)work to end gender
			 discrimination and improve the health of women by implementing the Affordable
			 Care Act;
			(7)ensure that women
			 have autonomous decisionmaking, informed consent, privacy, and confidentiality
			 regarding their health care;
			(8)work to end health
			 disparities for women, including with regard to ethnicity, race, gender, and
			 sexual orientation;
			(9)ensure that women
			 are able to participate equally in ethically conducted clinical
			 research;
			(10)work to end
			 gender-based violence, which disproportionately affects women, including
			 transgender women;
			(11)ensure parents have and can use earned sick
			 days to care for one’s self or one’s family, have paid leave to prepare for and
			 recover from pregnancy and childbirth and to care for their children or a loved
			 one, and may receive a social security credit if they are forced to leave the
			 workforce to care for a child or a loved one;
			(12)eliminate
			 discrimination and promote women’s health and economic security by ensuring
			 reasonable workplace accommodations for workers whose ability to perform the
			 functions of a job are limited by pregnancy, childbirth, or a related medical
			 condition;
			(13)ensure that women receive equal pay for
			 equal work; and
			(14)ensure that older women have the resources
			 needed to guarantee their financial and economic security as they age.
			
